PD-0004-15
                                                . April 4, 2015


Royce William Tawater
TDCj CID #1950643
Beto Unit
1391 m     3328
Tennessee Colony, TX 75880


Abel Acosta,      Clerk
Court of Criminal Appeals
P.O. Box 12308 - Capitol Station
Austin,    TX 78711



RE:   PD 0004-15; Royce William Tawater v. The State of Texas.


To whom it may concern;
      Enclosed,       please      find    the    original    copy of my Motion For Rehearing.       Also,
three (3) supporting documents, marked TAB(s) "A," "B," &"C" are                     included in this
mailing.
      Please      file    these    with    the     Court    and include them with the papers related
to this cause.

      Thank you for your prompt attention to this matter.
                                                                                       FILED IN
                                                                             CURT OF CRIMINAL APPEALS
Sincerely yours,                                                                      APR 17 2015

                                                                                Abel Acosta, Clerk
 //^j^^Wy^X^
Royce W. Tawater




etc. file/rt


                                                                           COURT I
                                                                                 APR 08 2015
TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS OF TEXAS:

      COMES     NOW,       ROYCE      WILLIAM        TAWATER,        "Petitioner"     pro se in the above-styled
and   numbered        cause         and    files     this     Petition For Rehearing pursuant to Rule 79.1
of the Texas Rules of Appellate Procedure                           and   would    respectfully   show this Court
the following:
1.    The     Sixth     Appellate           District of Texas at Texarkana issued its Memorandum Op
      inion and Judgement on December 10, 2014.
2.    On     December        28,      2014       Petitioner     submitted      his request for an extension of
      time     to file a Petition For Discretionary Review seeking an additional sixty,
      (60,     days     in      which       to     file     the petition.      Accompanying that request was a
      motion requesting leave to file an original copy only of the petition.
3.    This Court filed and granted those motions on January 7, 2015, making the dead
      line to file the petition on/before March 10, 2015.
4.    Collateral       to       that, the Sixth Appellate District of Texas at Texarkana issued
      its Memorandum               Opinion       and    Judgements        on February 4, 2015 in cause numbers
      06-14-00094-CR            &    06-14-00095-Cr,           (Trial      Court    Cause No(s). 29,310 & 29,311
      respectively), affirming Petitioner's other two convictions held after a second
      trial on the matters.

5.    Subsequently,          Petitioner            filed    his request to extend the time by 45 days and
      his request to file.the original copy only of the petition. (03/01/15)
6.    This    Court        granted         those    motions         on March 6, 2015, extending the deadline
      up to and including May 5, 2015; an additional 60 days.
7.    On Monday,           March      9,     2015 Petitioner placed in the Beto Unit's Indigent mail
      drop-box       his     Petition         For      Discretionary       Review, accompanied by his Unsworn
      Declaration,          a      Certificate         of   Service,      a   Form 1-60 requesting the postage
      be deducted from Petitioner's Inmate Trust Fund Account,                            along   with the At
      torney Generals carbon copy.
8.    TAB     "A",    included            in this document, is Petitioner's "File Copy" of that Form
      1-60 asking that the postage be affixed and deducted from Petitioner's account.
      This    Form has all the relevant information for the Access To Courts Supervisor
      to use to verify the mailing.




                                                              -1-